DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment / Arguments
The response and amendments, filed 08/16/2022, has been entered, claims 1-23 are pending. No claims are amended. Claims 13-23 are withdrawn. Applicant’s arguments regarding the prior art rejections of claims have been fully considered but are not persuasive, the previous rejection remains.
Applicant argues that combination of Xiao and Westerwaal does not make the limitation of “a metal-organic framework (MOF) assembled on the plurality of nanowires” obvious. Because metal-organic framework (MOF) layered of Westerwaal is not assembled on the plurality of nanowires. 
In response the Examiner respectfully argues that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Xiao disclose a bi-layer nanowire(layers Pd and Cr) based hydrogen sensor, comprising: a plurality of nanowires. Westerwaal explicitly teaches: 
A Hydrogen sensor and a method for providing a metal-organic framework (MOF) layer as a protecting protective layer provided on the sensing layer at least the title of invention, Abstract, and claims 1 and 2.

chemical functionalization of organic linkers in the MOF structures being suited for protective membranes and provide a fast flux, sufficient robustness for reproducibility and high selectivity. Highly tunable MOF structures between a MOF and (Pd) layer improve sensor's properties: Page.5 Lines.23-32


Westerwaal’s MOF-layers are used as protective coating for e.g. Pd-based sensors. Page.6 Lines.12-15

MOF thin layers of Westerwaal has been novel to protect sensors and a Pd based layer on top of sensor material is preferably protected against environmental influences, such as poisoning allowing absorption and desorption of e.g. hydrogen in a controlled and reliable manner, having excellent stability and well-characterized physical properties. Page.8 Lines.1-10 and Lines 18-21 and 38-39

Therefore, Westerwaal teaches a metal-organic framework (MOF) assembled on a Pd based layer of a hydrogen sensor.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Westerwaal’s metal-organic framework (MOF) to provide a protection for Pd based plurality of nanowires of Xiao’s hydrogen sensor. One of ordinary skill in the art would know a thin film of MOF that can be used and can be tuned as an optional protective coating, allowing absorption and desorption of e.g. hydrogen in a controlled and reliable manner, having excellent stability and well-characterized physical properties (suggested by WESTERWAAL in e.g., P.8 L.6-10). In other words, because of teachings of Westerwaal and Xiao, it is not allowable subject matter to use metal-organic framework (MOF) and assembling on a plurality of nanowires of a hydrogen sensor. Therefore, combination of Westerwaal and Xiao teaches all the limitations of claim 1 of this application.

There is not any amendment to the claims to provide further limiting claims and a difference between prior art and the instant application, therefore, the previous rejection remains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US20120085145, “Xiao”) in view of WESTERWAAL  et al. (WO 2014098583 A1,” WESTERWAAL ”-prior art of record).
Regarding Claim 1, Xiao discloses a bi-layer nanowire based hydrogen sensor (at least Abstract and ¶0011-¶0012,¶0014- network of nanowires -hydrogen sensor-sensing hydrogen concentration and e.g.,¶0024- layers of Pd and Cr reads on bi-layer nanowire and ¶0040 one or more layers of nanowire and ¶0042-¶0043depositing a first layer of another material, such as chromium prior to deposition the palladium), comprising: a plurality of nanowires (Abstract and ¶0022- a network of nanowires).
 Xiao fails to disclose a metal-organic framework (MOF) assembled on the plurality of nanowires.  
WESTERWAAL (in e.g.,P.8 L.6-10, L.18-21,38-39, P.6 L.12, and P.5 L.27) teaches a metal-organic framework (MOF) assembled on [a Pd based layer of a hydrogen sensor].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble a metal-organic framework (MOF) on the plurality of Pd nanowires of Xiao’s hydrogen gas sensor as taught by WESTERWAAL to provide a protection coating. One of ordinary skill in the art would know a thin film of MOF that can be used and can be tuned as an optional protective coating, allowing absorption and desorption of e.g. hydrogen in a controlled and reliable manner, having excellent stability and well-characterized physical properties (suggested by WESTERWAAL in e.g., P.8 L.6-10).
Regarding claim 2, Xiao in view of  WESTERWAAL teaches all the limitations of claim 1, as set forth above. Xiao further teaches wherein the plurality of nanowires are palladium (PD) (e.g. Abstract and ¶0043).  

Regarding claim 3, Xiao in view of WESTERWAAL teaches all the limitations of claim 1, as set forth above. Xiao further teaches wherein the plurality of nanowires are lithographically patterned (e.g.,¶0010 and ¶0042 depositing PD as nanomanufacturing approach for industrial applications reads on lithography patterned nanowires).  
Alternatively, the examiner notes that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Also see Xiao e.g. ¶0047-¶0049. 

Regarding claim 4, Xiao in view of WESTERWAAL teaches all the limitations of claim 1, as set forth above. Xiao fails to teach the MOF forms a protective hydrogen filter layer.  

WESTERWAAL (in e.g.,P.8 L.6-10, L.18-21,38-39, P.6 L.12, and P.5 L.27) teaches the MOF forms a protective hydrogen filter layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble a metal-organic framework (MOF) on the plurality of Pd nanowires of Xiao’s hydrogen gas sensor as taught by WESTERWAAL to provide a protection coating. One of ordinary skill in the art would know a thin film of MOF that can be used and can be tuned as an optional protective coating, allowing absorption and desorption of e.g. hydrogen in a controlled and reliable manner, having excellent stability and well-characterized physical properties (suggested by WESTERWAAL in e.g., P.8 L.6-10).
Regarding claim 6, Xiao in view of WESTERWAAL teaches all the limitations of claim 1, as set forth above. Xiao further teaches the plurality of nanowires are patterned onto a glass substrate (e.g.,¶0062). 

Regarding claim 7, Xiao in view of WESTERWAAL teaches all the limitations of claim 6, as set forth above. Xiao as combined with WESTERWAAL in the claim 1 rejection above, further teaches the MOF is assembled on the plurality of nanowires and the glass substrate (met upon combination of Xiao and WESTERWAAL, as set forth in the rejections of claims 1 and 6 above).
Regarding claim 8, Xiao in view of WESTERWAAL teaches all the limitations of claim 1, as set forth above. Xiao further in Figs. 2a-2b, and ¶0058-¶0059 teaches H2 response of a 7 nm thick Pd nanowire network and in ¶0045 teaches response times can be as low as hundreds of milliseconds.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Xiao’s teachings and having a response time in a range of 7 seconds to 13 seconds to 1% of H2. Though Xiao is silent as to the exact values time, Xiao explicitly teaches that the response time depends on the size of the nanowires and that the sizes may be changed (¶0045). The finding of specific values or ranges is merely routine experimentation within prior art conditions (MPEP 2144.05).
  

Claims 1, 5-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Lu, Guang, et al. "Engineering ZIF‐8 Thin Films for Hybrid MOF‐Based Devices." Advanced Materials 24.29 (2012): 3970-3974, “LU-prior art of record”) in view of Xiao.
Regarding Claim 1, LU discloses a bi-layer (bilayer Pd/ZiF-8 e.g., in P.3972, C.2 3rd paragraph) hydrogen sensor (e.g., description of figure 3 and P.3973 C.1 L.11), comprising: a metal-organic framework (MOF) assembled on [e.g., P.3972 C.1 first paragraph: a ∼ 100 nm Pt layer was subsequently sputter-coated on the ZIF-8 layer, and finally a three-cycle film of ZIF-8 (MOF) was deposited atop the Pt layer; also P.3972 C.2 3rd paragraph).  

LU fails to disclose a plurality of nanowires and MOF assembled on the plurality of nanowires.
Xiao teaches a plurality of nanowires (Abstract and ¶0022- a network of nanowires).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu’s sensor by replacing the sensing film with a plurality of nanowires as taught in Xiao and MOF assembled on the plurality of nanowires. One of ordinary skill in the art would know a sensing layer comprised of a plurality of nanowires has faster response than a sensing layer comprised of a continuous film (suggested by Xiao ¶0060), therefore, it improves the response time of the sensor.
Regarding claim 5, LU in view of Xiao teaches all the limitations of claim 1, as set forth above. LU further the MOF comprises a plurality of polyhedron particles of Zn based zeolite imidazole framework (ZIF-8)(e.g. P.3970 C.1)  

Regarding claim 6, LU in view of Xiao teaches all the limitations of claim 1, as set forth above. Xiao further teaches the plurality of nanowires are patterned onto a glass substrate (e.g.,P.3972 C.2 3rd paragraph). 

Regarding claim 10, LU in view of Xiao teaches all the limitations of claim 5, as set forth above. LU further fails to teach having an assembly time of 2 hours and a height of 160± 20 nm.  

The examiner notes that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

LU at least in P.3971 C.1 first paragraph teaches 200 nm ZIF-8 thin film was deposited on a silicon platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use LU’s teachings and having a height of 160± 20 nm. Though LU is silent as to the exact  height, the reference clearly teaches a method of assembly and height of ZIF-8 type of MOF. The finding of specific values or ranges is merely routine experimentation within prior art conditions (MPEP 2144.05). Additionally/alternatively, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).

Regarding claim 11, LU in view of Xiao teaches all the limitations of claim 5, as set forth above. LU further fails to teach having an assembly time of 4 hours and a height of 130± 15 nm.  
The examiner notes that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

LU at least in P.3971 C.1 first paragraph teaches 200 nm ZIF-8 thin film was deposited on a silicon platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use LU’s teachings and having a height of 135± 15 nm. Though LU is silent as to the exact  height, the reference clearly teaches a method of assembly and height of ZIF-8 type of MOF. The finding of specific values or ranges is merely routine experimentation within prior art conditions (MPEP 2144.05). Additionally/alternatively, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).

Regarding claim 12, LU in view of Xiao teaches all the limitations of claim 5, as set forth above. LU teaches all the limitations of claim 5, as set forth above. LU further fails to teach having an assembly time of 6 hours and a height of 35±10 nm.

The examiner notes that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

LU at least in P.3971 C.1 first paragraph teaches 200 nm ZIF-8 thin film was deposited on a silicon platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use LU’s teachings and having a height of 35± 10 nm. Though LU is silent as to the exact  height, the reference clearly teaches a method of assembly and height of ZIF-8 type of MOF. The finding of specific values or ranges is merely routine experimentation within prior art conditions (MPEP 2144.05). Additionally/alternatively, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).

Claim 5 is also rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of WESTERWAAL and Stassen et al. (US 20170198393 A1,” Stassen”).
Regarding claim 5, Xiao in view of WESTERWAAL teaches all the limitations of claim 1, as set forth above. Xiao further fails to teach the MOF comprises a plurality of polyhedron particles of Zn based zeolite imidazole framework (ZIF-8).  

Stassen teaches (e.g., ¶0048-¶0049,¶0087,¶0148-¶0152) the MOF comprises a plurality of polyhedron particles of Zn based zeolite imidazole framework (ZIF-8). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MOF that comprises a plurality of polyhedron particles of Zn based zeolite imidazole framework (ZIF-8) as taught by Stassen for Xiao’s hydrogen sensor. One of ordinary skill in the art would have been motivated to make this modification in order to for example overcome problems associated with the use of a solvent-based solution and the use of metal salts (suggested by Stassen in ¶0007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of  WESTERWAAL and Yang et al.(Yang, Fan, David K. Taggart, and Reginald M. Penner. "Joule heating a palladium nanowire sensor for accelerated response and recovery to hydrogen gas." small 6.13 (2010): 1422-1429 “Yang“’).
Regarding claim 9, Xiao in view of WESTERWAAL teaches all the limitations of claim 1, as set forth above. Xiao fails to further teaches having a recovery time in a range of 8 seconds to 15 seconds to 1% of H2.  
Yang in e.g., Fig.5C teaches having a recovery time in a range of 8 seconds to 15 seconds to 1% of H2.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Xiao’s teachings and having a recovery time in a range of 8 seconds to 15 seconds to 1% of H2. The finding of specific values or ranges is merely routine experimentation within prior art conditions (MPEP 2144.05). Additionally/alternatively, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856